UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-4744


UNITED STATES OF AMERICA,

                Plaintiff − Appellee,

           v.

CHRISTOPHER WEAH BLIDEE,

                Defendant − Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:04−cr−00329−MR−DCK−2)


Argued:   September 23, 2011                 Decided:   October 31, 2011


Before MOTZ, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished opinion. Judge Diaz wrote the opinion,
in which Judges Motz and Keenan joined.


ARGUED: Erin Kimberly Taylor, FEDERAL DEFENDERS OF WESTERN NORTH
CAROLINA, INC., Charlotte, North Carolina, for Appellant.    Amy
Elizabeth Ray, OFFICE OF THE UNITED STATES ATTORNEY, Asheville,
North Carolina, for Appellee.     ON BRIEF: Claire J. Rauscher,
Executive Director, Ann L. Hester, Assistant Federal Defender,
FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC., Charlotte,
North Carolina, for Appellant. Anne M. Tompkins, United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
DIAZ, Circuit Judge:

     Christopher         Weah    Blidee     challenges         the    district      court’s

revocation    of    his     supervised       release.           He    argues     that   the

district court failed to comply with due process when it ruled

that he was in violation of the conditions of his supervised

release.     Alternatively, Blidee contests the reasonableness of

the sentence imposed by the district court upon revocation.                             We

conclude that the revocation hearing comported with due process

and the sentence was not plainly unreasonable.                         Accordingly, we

affirm the judgment of the district court.



                                            I.



                                            A.

     A citizen of Liberia, Blidee entered the United States as a

refugee in 1994.         He subsequently adjusted his status to that of

a lawful permanent resident.              On December 15, 2004, a grand jury

returned     an    indictment      charging      Blidee        with    several      counts

arising     out    of    his     participation       in    a     scheme     to      defraud

financial     institutions.           Pursuant       to    a    pretrial       agreement,

Blidee    pleaded       guilty   to   one    count    of       conspiracy      to   commit

offenses against the United States, in violation of 18 U.S.C. §§

513, 1028, 1029, 1343, and 1344.                 The district judge sentenced



                                            2
Blidee to a 30-month term of imprisonment followed by 3 years of

supervised release.

      The district court entered judgment on April 19, 2006.                    It

provided Blidee with binding conditions of supervised release.

Two conditions are particularly relevant to this appeal.                 First,

Blidee was ordered to “answer truthfully all inquiries by the

probation officer and follow the instructions of the probation

officer.”      J.A.   20.    Second,       the   district   court    appended    a

special condition regarding Blidee’s immigration status:

      In accordance with established procedures provided by
      the Immigration and Naturalization [sic] Act, . . .
      the defendant, upon release from imprisonment, is to
      be   surrendered  to   a  duly-authorized    immigration
      official for deportation.   As a further condition of
      supervised release, if ordered deported, the defendant
      shall remain outside the United States.           Should
      deportation not occur, the defendant shall report
      within 72 hours of release from the custody of the
      Bureau of Prisons or the Immigrations [sic] and
      Customs Enforcement Agency to the probation office in
      the district to which defendant is released.

Id.

      Soon after the entry of judgment, the U.S. Department of

Homeland Security initiated removal proceedings against Blidee,

charging that he was removable for having been convicted of an

aggravated     felony.      Blidee   was     finally    ordered      removed    to

Liberia in 2008.

      Blidee   completed    his   term     of    imprisonment   on    August    1,

2008.   He was released and immediately placed in the custody of


                                       3
U.S. Immigration and Customs Enforcement (“ICE”), in accordance

with the terms of his removal order.            Over the next six months,

ICE officials attempted to remove Blidee to Liberia.                   A variety

of    logistical   impediments,       owing     mostly    to     the    Liberian

Embassy’s    intransigence,     prevented      successful       removal.      ICE

agents    ultimately   concluded      that     Blidee’s    removal      was    not

imminent, and they released him from custody on March 3, 2009.

ICE agents also provided Blidee with an order of supervision

upon his release from their custody, which ordered him to self-

remove from the United States.

      After his release from ICE custody, Blidee met with his

probation officer, Timothy Goodman.             Goodman reviewed Blidee’s

conditions of supervised release at their first meeting on March

10.   Goodman stressed to Blidee that he must “stay in touch with

ICE as they had directed him to and . . . compl[y] with any and

all   directives   from   the   ICE   officials.”         Id.    30.       Goodman

informed Blidee that he must follow both his instructions and

the directives of ICE officials.              As Goodman testified at the

revocation hearing, “I made sure that [Blidee] understood from

the moment he came to our office that my expectation of him was

to comply with any and all directives and regulations of ICE.”

Id. 38.     To that end, Goodman confirmed that Blidee understood

that he must self-remove pursuant to ICE orders.



                                      4
       Over the next year, Blidee failed time and again to comply

with     ICE    deadlines   to    self-remove.       His    supervising   ICE

detention and removal officer, Erin North, first ordered him to

leave the United States no later than July 7.                After he failed

to self-remove, North instructed him to report to her on October

6 with tickets to depart the United States.               Blidee met with her

on October 6, but he failed to produce the tickets.               North gave

him another three months to leave the country, ordering him to

finalize travel plans and meet with her on January 6, 2010.

Blidee brought tickets for departure to Ghana to the January 6

meeting.       He explained to North that, though a Liberian citizen,

he spoke the language of Ghana and would be able to enter the

country.        North testified that Blidee’s affirmation about his

ability    to    enter   Ghana    satisfied    ICE   requirements,    because

countries often have arrangements allowing citizens reciprocal

entry.     North gave Blidee another extension, directing him to

leave the country by March 31.              Blidee was set for a March 29

departure from the United States to Ghana.

       Blidee again failed to comply with ICE orders, refusing to

follow    through    with   the   planned    March   29   self-removal.    He

arrived at Goodman’s office on March 29 and explained that he

did not want to leave his wife and kids in the United States.

Blidee then called North, first telling her that his flight had

been canceled but later admitting that he had simply refused to

                                       5
leave the United States.              North informed Blidee that he had

violated the conditions of his release from ICE custody.                            ICE

would consider him a fugitive if he failed to leave the country

within seven days.

     Seven    days    passed,       and    Blidee      remained    in    the   United

States.      Blidee    was    now     officially       in   violation     of   an   ICE

condition    of    supervision.           Goodman     reasoned    that    Blidee    was

similarly    in    violation     of    his      instructions,      because     he   had

directed    Blidee    to    comply    with      all   ICE   orders.       Blidee    was

obligated    to    follow     Goodman’s         instructions      pursuant     to   the

conditions of his supervised release, so Goodman now believed

that Blidee had violated the terms of his supervised release.

     On    April    19,    Goodman     filed     a    Petition    for    Warrant    for

Offender Under Supervision, in which he sought revocation of

Blidee’s    supervised       release.        Goodman     wrote    that    Blidee    had

violated conditions mandating that he follow the instructions of

his probation officer, tell the truth to his probation officer,

and remain outside the United States if removed. 1                    That same day,

officers secured a warrant for Blidee’s arrest for violating the

conditions of his supervised release.




     1
      At the revocation hearing, the government abandoned
Goodman’s position that Blidee had violated the condition
directing him to remain outside the United States if removed.


                                            6
                                            B.

      At the revocation hearing, Blidee argued that the district

court      lacked      authority      to    revoke       his        supervised     release.

Because the conditions of supervised release failed to expressly

require his self-removal, Blidee maintained that revoking his

supervised release for failure to depart the United States would

violate his due process rights.

      Rejecting          Blidee’s      contentions,             the     district        court

concluded that he had failed to follow the lawful instructions

of   his    probation       officer    in   violation          of     his   conditions    of

supervised release.           The district court reasoned that Goodman’s

authority “extend[ed] to the ministerial act of . . . ordering

[Blidee]     to     follow   all    directives       and       orders       of   immigration

authorities and abid[e] by all of such directives and orders.”

J.A. 125.         When Blidee failed to heed Goodman’s instructions to

follow      ICE     orders    to      self-remove,         he       thus     violated    the

conditions of his supervised release, stated the court.                                  The

conditions        of     supervised     release      plainly          mandated     Blidee’s

compliance        with    directions       given    by     his       probation     officer,

according to the district court, so Blidee had received adequate

notice that failing to self-remove would violate the terms of

his supervised release.

      As an alternative basis for revocation, the district court

credited     Goodman’s       testimony       that    Blidee           had    violated     the

                                             7
condition requiring him to “answer truthfully all inquiries by

the probation officer,” id. 20.                Goodman had ordered Blidee to

present his passport and birth certificate to him.                         The court

found that Blidee had lied to Goodman when he told him that he

did not possess his original passport.

        Having determined that Blidee had violated the conditions

of supervised release, the district court turned to framing an

appropriate sentence.            The court first found that Blidee had

committed a grade C violation, which did not mandate revocation

of his supervised release.              It further calculated a Guidelines

range of 3–9 months’ imprisonment, with a maximum term of 2

years.      Blidee and the government agreed with these sentencing

calculations.

        After establishing the sentencing possibilities, the court

heard argument from Blidee and the government.                   Blidee requested

a below-Guidelines sentence of time served.                   Such a sentence was

appropriate,       argued     Blidee,        because     he    would      be    placed

indefinitely       in   ICE   custody     upon    his     release      from    prison.

According to Blidee, the prospect of ICE detention rendered an

additional prison term superfluous.

        The government countered that Blidee should receive a 9-

month prison term, at the top of the Guidelines range.                             It

reasoned that Blidee’s actions had evinced a “deliberate effort

.   .   .   to   subvert   the   laws   of    this     country,”    and   a    9-month

                                          8
sentence        would    give       him   incentive          to    comply     with      future    ICE

directives.           Id. 133. 2

       Noting         that    the    case       was       difficult,    the       district    court

sympathized with Blidee’s situation--“that you’ve gone through

this trying to make the best decision that you can for your

family and I believe you’re sincere in doing that.”                                       Id. 135.

“But in some respects,” the court continued, “I feel that you’ve

been       somewhat      misguided        in     making       that     decision         because    in

choosing        the    path     that      you    have,       you   have      in    some    respects

[flouted] the law, and that has consequences.”                                    Id.     The court

acknowledged that not all of the 18 U.S.C. § 3553(a) factors

applied to revocation proceedings.                             It stressed that it must

impose      a   sentence        that      comports          with   important        interests      in

deterrence--one              that   deters       both       Blidee     and    other       potential

defendants from committing similar criminal conduct.

       Declaring that Blidee had shown “a certain disregard for

the law . . . that requires that I impose a sentence that sends

that message [that will deter Blidee and others],” the court

revoked his supervised release and sentenced him to 7 months’

imprisonment followed by 29 months of supervised release.                                        J.A.

       2
      The government agreed to request a time-served sentence so
long as Blidee stipulated to self-removing. If Blidee promised
to purchase airline tickets within thirty days of the hearing
and to depart the United States by July 31, the government
agreed to release his ICE detainer and remove him from custody.
Blidee refused this offer, however.


                                                      9
136.       The court further ordered that Blidee be released to ICE

custody for removal after the expiration of his sentence and

that       he   comply    with    all   future       ICE   directives,        including

mandates to self-remove.

       Blidee now appeals both the revocation of his supervised

release and the sentence.



                                           II.

       Blidee first contends that the district court’s revocation

of his supervised release violated his right to due process.

According to Blidee, the conditions of supervised release did

not provide him with adequate notice that failing to follow ICE

orders to self-remove would constitute a violation.                            He thus

maintains       that     the    district   court’s      decision    to    revoke     his

supervised       release,       grounded   in    his    failure    to    self-remove,

deprived him of liberty in violation of the right to notice

guaranteed by the Fifth Amendment’s Due Process Clause.

       Reviewing Blidee’s due process claim de novo, 3 United States

v.   Legree,      205    F.3d    724,   729   (4th     Cir.   2000),     we   find   his


       3
      The government challenges the propriety of de novo review.
It argues that Blidee failed to raise a due process claim before
the district court and insists that our review must be for plain
error.    We disagree.   Blidee consistently maintained to the
district court that he lacked adequate notice that failure to
self-remove would expose him to possible revocation of his
supervised release.    This is sufficient to preserve his due
(Continued)
                                           10
argument     unavailing.              The     conditions       of    supervised     release

plainly required Blidee to comply with the directions issued by

his probation officer.                When Goodman ordered him to follow ICE’s

mandate to self-remove, Blidee received adequate notice that his

failure     to    depart        the     United      States     would      render    him   in

violation        of     the     conditions          of   his        supervised      release.

Revocation of Blidee’s supervised release for failure to self-

remove thus comported with due process. 4

     Defendants          facing        the    prospect       of      supervised     release

revocation are afforded protections enshrined in the Due Process

Clause.     United States v. Copley, 978 F.2d 829, 831 (4th Cir.

1992).      As in other contexts, due process at the revocation

stage ordinarily encompasses notice and an opportunity to be

heard.     Cf. Mora v. City of Gaithersburg, 519 F.3d 216, 230 (4th

Cir. 2008); see also Fed. R. Crim. P. 32.1(b).                            We have not had

occasion     to       expound    with        precision    the       due   process    rights

secured to defendants charged with violating their conditions of

supervised       release,       but     federal      legislation          illuminates     the




process argument. See United States v. Robinson, 460 F.3d 550,
557 (4th Cir. 2006).
     4
      Because we hold that Blidee violated his conditions of
supervised release by failing to self-remove, we need not
address the district court’s alternative ruling that Blidee’s
misrepresentations   about  his  passport   status  similarly
authorized revocation.


                                               11
inquiry.         Congress   has     mandated      that    a     probation   officer

“provide the defendant with a written statement that sets forth

all the conditions to which the term of supervised release is

subject, and that is sufficiently clear and specific to serve as

a guide for the defendant’s conduct.”              18 U.S.C. § 3583(f).

       We readily conclude that the district court afforded Blidee

adequate notice that failure to follow ICE orders to self-remove

would violate the conditions of his supervised release.                           The

conditions mandated that Blidee “answer truthfully all inquiries

by    the   probation    officer    and   follow    the     instructions     of   the

probation officer.”         J.A. 20.           At their very first meeting,

Goodman ensured that Blidee understood that he must follow ICE

directives to self-remove.             Time and again, Goodman told Blidee

that his “expectation of him was to comply with any and all

directives and regulations of ICE.”               Id. 38.       When Blidee failed

finally to comply with ICE orders to self-remove by April 5,

2010, he necessarily neglected to follow Goodman’s instructions.

And    because    he    failed    to    “follow    the    instructions      of    the

probation officer,” id. 20, Blidee violated the conditions of

his    supervised      release.        Revocation    was      therefore     entirely

appropriate      and    wholly     consonant      with    our    notions    of    due

process.

       The record belies Blidee’s contentions that his immigration

status is a matter wholly independent from his compliance with

                                          12
the   terms   of       supervised     release.        From   the    outset,   Goodman

plainly told Blidee that his obligations to ICE were subsumed

under his conditions of supervised release.                     Indeed, even before

Blidee was released from prison, the conditions of supervised

release    notified          him   that   he   must    follow    ICE    orders.      An

additional condition was appended to Blidee’s judgment, stating

that,     “upon     release        from    imprisonment,”          he   was   “to    be

surrendered       to     a     duly-authorized        immigration       official    for

deportation.”          Id.     This condition moreover provided that, “if

ordered deported, the defendant shall remain outside the United

States.”      Id.      From the date of judgment, then, Blidee was on

notice that he must comply with ICE directives as a condition of

his supervised release. 5




      5
      In addition to his due process argument, Blidee contends
that the district court abused its discretion by finding his
violations willful.    Because he made a good-faith attempt to
depart from the United States, Blidee insists that his failure
to do so was not willful and cannot support a conclusion that he
violated the conditions of his supervised release.      Although
endeavoring to meet an obligation of supervised release in good
faith may be sufficient to resist revocation, at the very least
it requires “earnestness and effort” to satisfy that condition.
United States v. Taylor, 321 F.2d 339, 341–42 (4th Cir. 1963).
Here, Blidee failed even to board the plane to Ghana, let alone
seek entry to the country.    A desire to stay with his family,
not some external bar, precluded his departing the United
States.   This militates against a conclusion that he tried in
good faith to secure his removal.


                                           13
                                            III.

       Blidee next challenges the procedural reasonableness of the

district court’s sentence.               He asserts that the district court

erred    by    failing      to    address    his     argument         for      a   time-served

sentence.       We find that the district court adequately responded

to Blidee’s request for a below-Guidelines sentence and affirm.

       We have confirmed, post-Booker, that “revocation sentences

should    be     reviewed        to   determine      whether         they       are     ‘plainly

unreasonable’ with regard to those § 3553(a) factors applicable

to supervised release revocation sentences.”                              United States v.

Crudup,       461   F.3d       433,   437   &      n.6       (4th    Cir.       2006).        “In

determining whether a sentence is plainly unreasonable, we first

decide whether the sentence is unreasonable,” generally using

the same reasonableness determinations that we employ on direct

review of an original postconviction sentence.                                 Id. at 438–39.

We are mindful, however, that not all of the § 3553(a) factors

properly apply in the revocation context.                           Id.     If a revocation

sentence is not unreasonable, the inquiry ends there.                                    Id. at

439.      Only      if   we      conclude    that        a    revocation           sentence    is

unreasonable         need        we    evaluate          whether          it       is    plainly

unreasonable, using the same standards that guide our plain-

error analysis.          Id.

       “ ‘[A] deferential appellate posture’ ” characterizes our

review of revocation sentences.                    Id. (quoting United States v.

                                             14
Salinas,    365       F.3d    582,     588    (7th     Cir.       2004)).           Indeed,    the

district    court       “need    not     be     as     detailed             or    specific    when

imposing a revocation sentence as it must be when imposing a

post-conviction sentence.”               United States v. Thompson, 595 F.3d

544, 547 (4th Cir. 2010).               At bottom, “[w]e may be hard-pressed

to find any explanation for within-range, revocation sentences

insufficient given the amount of deference we afford district

courts when imposing these sentences.”                            Id.        Deference is not

unlimited, however, and “a district court may not simply impose

[a] sentence without giving any indication of its reasons for

doing    so.”          Id.       And     as     is     the        case       at     the    initial

postconviction sentencing proceeding, “ ‘[w]here the defendant or

prosecutor       presents        nonfrivolous           reasons             for     imposing     a

different       sentence’       than     that        set     forth          in    the     advisory

Guidelines,       a     district        judge      should         address          the     party’s

arguments and ‘explain why he has rejected those arguments.’ ”

United   States       v.     Carter,    564     F.3d       325,       328    (4th    Cir.    2009)

(quoting    Rita      v.     United    States,       551     U.S.        338,      357    (2007)).

Context often clarifies a district court’s reasons for rejecting

a   particular         argument        and      imposing          a      certain          sentence.

Thompson, 595 F.3d at 547.

     We conclude that the district court sufficiently responded

to Blidee’s request for a time-served sentence and the sentence

imposed was not unreasonable.                 Blidee’s request, grounded in his

                                              15
contention that he would be detained by ICE even if released

from   incarceration,         obligated         the    district       court    to    respond.

See    Carter,      564    F.3d     at   328.      Though        he   did   not     expressly

restate and reject Blidee’s argument, the record demonstrates

that the district judge considered the argument and found it

unavailing.         Blidee’s request was premised on an asserted lack

of distinction between his being held in prison custody and his

being detained by ICE.               The district judge disagreed, however,

determining that incarceration provided a deterrent effect that

ICE detention did not.                   He sought to craft a sentence that

deterred      both        Blidee    and    other        potential       defendants       from

ignoring      ICE    directives.           According        to    the   district        judge,

Blidee had shown a “certain disregard for the law . . . that

requires that I impose a sentence that sends that message [that

will deter Blidee and others].”                   J.A. 136.       The district court’s

emphasis on deterrence--that it is promoted to a greater extent

by incarceration than through ICE detention--convinces us that

he adequately considered and rejected Blidee’s argument for a

time-served sentence.



                                            IV.

       The    revocation       of    Blidee’s         supervised      release       comported

with    due    process.             Moreover,         the   sentence          imposed    upon



                                             16
revocation was not plainly unreasonable.   We therefore affirm

the judgment of the district court.



                                                      AFFIRMED




                               17